Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 16-19, 22-24 and 28 cancelled.
Claims 29-36 added.
Claims 1-15, 20-21, 25-27 and 29-36 are pending in this application.
Election/Restrictions
Applicant's election of Group/Invention II, without traverse in the reply of 2/9/2022, is acknowledged. The Restriction Requirement of 12/9/2021 identified invention II as corresponding to the device described in claims 20 and 21. The Restriction Requirement also identified invention I as a process of fabricating a device with etching, including claims 1-15 and invention III as a process of manufacturing an optoelectronic device with micro-transfer printing, including claims 25-27. The reasons that the inventions are independent and distinct were given and the burden on the examiner was explained. Applicant’s reply did not argue that the restriction was improper or that the identified inventions are not independent and distinct. Applicant’s claim amendments of 2/9/2022 are acknowledged and have been entered, including newly added claims 29-36. Applicant’s comments indicate that claims 1-15 and 25-27 should be considered part of invention II. The examiner respectfully disagrees. Claims 1-15 and 25-27 contain the same subject matter as previously presented, including the specific method steps that were identified as independent and distinct inventions in the Restriction Requirement. Simply changing the dependency of claims 1 and 25 does not change the restriction analysis. As indicated, a restriction is proper when the claimed product can be made from a materially different process. In this case the product can be made from selective deposition or another materially different process than the claimed processes. Applicant has not rebutted this position.
Therefore the restriction requirement is still deemed proper and is made FINAL. Claims 1-15 (Invention I) and claims 25-27 (Invention II) are considered withdrawn as non-elected claims. Newly added claims 29-36 are drawn to the elected product of claims 20 and 21 and will be examined.
Drawings
The drawings submitted are accepted as part of the formal application.  Applicant cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
Specification
The specification is accepted as part of the formal application.
Applicant cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-21 and 29-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu (US. Pub. 2021/0066537) in view of Keyvaninia et al. (US. Pub. 2016/0327759) (applicant’s cited).
Regarding claim 20, Yu discloses device coupon, suitable for use in a micro-transfer printing process, the device coupon comprising: a waveguide, formed of: a lower cladding layer (203); an upper cladding layer (205); and a silicon nitride guiding layer (204), located between the lower cladding layer and upper cladding layer; the device coupon also comprising a tether (208) (Fig. 2(v)).

    PNG
    media_image1.png
    382
    447
    media_image1.png
    Greyscale

Reproduced/annotated from US. Pub. 2021/0066537.
Yu fails to disclose the guiding layer (e.g. MQW, 204) is a silicon nitride.
Keyvaninia et al. teach a active layer MQW in a structural hybrid device (803, 811) can be alternatively/selectively made with silicon nitride ([0053], [0073], Fig. 8).
It would have been obvious to the one having ordinary skill in the art before the effective filing date of the invention was made to use the teachings of Keyvaninia et al.  in the device of Yu such that the guiding layer MQW can be made with a commonly used material such as silicon nitride as an alternative material for reason of material availability and cost effective.  
Regarding claims 21 and 31, Yu further discloses that the tether couples the device coupon to a wafer, such that there is a gap between a lower surface of the lower cladding layer and an upper surface of an upper layer of the wafer (Fig. 2(v)).
Regarding claims 29-30, Yu in view of Keyvaninia et al.  further discloses the claimed invention except for the tether is , and the upper or lower cladding or both comprise silicon nitride.  Since applicant has not pointed to any criticality of such that type material, it would have been obvious to the one having ordinary skill in the art at the time the invention was made would select silicon nitride for both of the tether and upper/lower cladding for simplifying fabricating with the choice of material availability and for the cost effective, since it has been to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  This rejection may be overcome by a showing of unexpected results associated with such that type of material.
Regarding claims 32-33, Yu further discloses that the tether covers at least part of an upper surface of the waveguide and at least a part of the wafer that is adjacent to the waveguide; wherein the tether covers at least part of a sidewall of the waveguide and at least a part of the wafer that is adjacent to the waveguide (Fig. 2(v)).
Regarding claims 34-35, Yu further discloses that the tether comprises: a central support beam on the waveguide; a first base pad on the wafer and adjacent to the waveguide; and a first arm extending from the central support beam to contact the first base pad; wherein the tether further comprises: a second base pad on the wafer and adjacent to the waveguide at a different side of the waveguide than the first base pad is at; and a second arm extending from the central support beam to contact the second base pad (Fig. 2(v)).
Regarding claim 36, Yu further discloses that the silicon nitride guiding layer has one or more facets exposed between the lower cladding layer and the upper cladding layer (Fig. 2(v)).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



	
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883